DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Chen on 5/3/2021.
The application has been amended as follows: 
In the claims:

Claim 1 has been deleted and replaced with the following:

--1.  A computational distributed fiber-optic sensing method, comprising: determining a signal source for modulating intensity of incident light, wherein the signal source is a binary sequence; using an optical pulse sequence obtained after modulation is performed using the signal source, as an incident light signal, and emitting the incident light signal to an optical fiber; acquiring, according to specified sampling frequency, a scattered light signal obtained through optical fiber scattering; determining, according to the incident light signal and the scattered light signal, a time-domain reconstructed image of a to-be-detected light signal by using a time domain-based differential ghost imaging protocol; determining a sensing signal of the optical fiber 

Claim 6 has been deleted.

Claim 7 has been deleted and replaced with the following:

--7.  A computational distributed fiber-optic sensing system, comprising: a signal source determining module, configured to determine a signal source for modulating intensity of incident light, wherein the signal source is a binary sequence; an incident light modulation module, configured to use an optical pulse sequence obtained after modulation is performed using the signal source, as an incident light signal, and emit the incident light signal to an optical fiber; a scattered light acquiring module, configured to acquire, according to specified sampling frequency, a scattered light signal obtained through optical fiber scattering; an image reconstruction module, configured to determine, according to the incident light signal and the scattered light signal, a time-domain reconstructed image of a to-be-detected light signal by  further comprises: a trigger signal time delay adjustment module, configured to adjust a trigger signal delay of a signal source sequence or a trigger signal time delay of a signal acquiring device, to redetermine a time-domain reconstructed image of the to-be-detected light signal; and a reconstructed image processing module, configured to interleave, point by point, the time-domain reconstructed image of the to-be-detected light signal determined before adjustment of the trigger signal delay with the time-domain reconstructed image of the to-be-detected light signal determined after adjustment of the trigger signal delay, to obtain a new time-domain reconstructed image of the to-be-detected light signal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular determining a sensing signal of the optical fiber according to the time-domain reconstructed image of the to-be-detected light signal, after the determining, according to the incident light signal and the scattered light signal, a time-domain reconstructed image of a to-be-detected light signal by using a time domain-based differential ghost imaging protocol and before the determining a sensing signal of the optical fiber according to the time-domain reconstructed image of the to-be-detected light signal, further comprising: adjusting a trigger signal delay of a signal source sequence or a trigger signal time delay of a signal acquiring device, to redetermine a time-domain reconstructed image of the to-be-detected light signal; and 

With respect to claim 7, the prior art does not teach or render obvious the claimed combination, in particular an image reconstruction module, configured to determine, according to the incident light signal and the scattered light signal, a time-domain reconstructed image of a to-be-detected light signal by using a time domain-based differential ghost imaging protocol; and a sensing signal determining module, configured to determine a sensing signal of the optical fiber according to the time-domain reconstructed image of the to-be-detected light signal: a trigger signal time delay adjustment module, configured to adjust a trigger signal delay of a signal source sequence or a trigger signal time delay of a signal acquiring device, to redetermine a time-domain reconstructed image of the to-be-detected light signal; and a reconstructed image processing module, configured to interleave, point by point, the time-domain reconstructed image of the to-be-detected light signal determined before adjustment of the trigger signal delay with the time-domain reconstructed image of the to-be-detected light signal determined after adjustment of the trigger signal delay, to obtain a new time-domain reconstructed image of the to-be-detected light signal.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853